DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2019/0019742).								Re claim 1, Lee teaches a semiconductor structure (Fig. 8) comprising:		a first through substrate via (TSV) (150, “left side”) disposed within a substrate (annotated Fig. 8, shown below), wherein the first TSV (150, “left side”) comprises a first doped region [50] extending from a top surface (annotated Fig. 8, shown below) of the substrate (annotated Fig. 8, shown below) to a bottom surface (annotated Fig. 8, shown below) of the substrate (annotated Fig. 8, shown below); and						a conductive via (TC2, “left side”) overlying the top surface (annotated Fig. 8, shown below) of the substrate (annotated Fig. 8, shown below), wherein the conductive via (TC2, “left side”) is electrically coupled [54] to the first TSV (150, “left side”).

    PNG
    media_image1.png
    479
    699
    media_image1.png
    Greyscale

Re claim 2, Lee teaches the semiconductor structure of claim 1, wherein the first TSV and the substrate are respectively comprised of a same semiconductor material ([26], [30], [50], “silicon/germanium”).
Re claim 3, Lee teaches the semiconductor structure of claim 2, wherein the conductive via (TC2, “left side”) comprises a conductive material ([54], “…metal (e.g., titanium, tantalum, or tungsten), conductive metal nitride (e.g., titanium nitride or tantalum nitride)…”) different than the same semiconductor material (“silicon/germanium”).
Re claim 7, Lee teaches the semiconductor structure of claim 1, further comprising:												an isolation structure (152) extending into the bottom surface (annotated Fig. 8, shown above) of the substrate (annotated Fig. 8, shown above), wherein the isolation structure (152) laterally surrounds the first doped region [50-52].				Re claim 8, Lee teaches the semiconductor structure of claim 7, wherein the isolation structure (152) continuously extends from the bottom surface (annotated Fig. 8, shown above) of the substrate (annotated Fig. 8, shown above) to the top surface (annotated Fig. 8, shown above) of the substrate (annotated Fig. 8, shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017/0194273) in view of Ikhlef et al. (2013/0168796).
Re claim 9, Chen teaches an integrated circuit IC) (Fig. 1A) comprising:			a first substrate (112) having a front-side surface (112B) opposite a back-side surface (112A);											a first interconnect structure (114) disposed along the front-side surface (112B) of the first substrate (112);										a bonding structure (172, [22]) overlying the back-side surface (112A) of the first substrate (112); and											a first through substrate via (TSV) (168) disposed within the first substrate (112), wherein the first interconnect structure (114) is electrically coupled [22] to the bonding structure (172) by way of the first TSV (168).							Chen does not explicitly teach wherein the first substrate comprises a first doping type; and wherein the first TSV comprises a second doping type opposite the first doping type.
Ikhlef teaches an integrated circuit IC) (Fig. 4) comprising: a first substrate (42) having a front-side surface [25] opposite a back-side surface (44), wherein the first substrate (42) comprises a first doping type ([24], “N-doped”); a first interconnect structure (46) disposed along the front-side surface [25] of the first substrate (42); and a first through substrate via (TSV) (48) disposed within the first substrate (42), wherein the first TSV (48) comprises a second doping type ([27], “…opposite doping types”) opposite the first doping type ([24], “N-doped”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chen as taught by Ikhlef since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 10, Chen in view of Ikhlef teaches the IC of claim 9, wherein a bottom surface of the first TSV is aligned with the front-side surface and a top surface of the first TSV is aligned with the back-side surface (Fig. 1A, Chen).
Re claim 11, Chen in view of Ikhlef teaches the IC of claim 9, wherein the first TSV comprises a semiconductor material ([27], “poly-Si”, Ikhlef) and the first interconnect structure (114, Chen) comprises a metal material ([17], “The first interconnect structure 114 may include multiple metal layers”, Chen) different than the semiconductor material.
Re claim 14, Chen in view of Ikhlef teaches the IC of claim 9, further comprising:
a second substrate (122, Chen) underlying the first interconnect structure (114, Chen);		a second interconnect structure (124, Chen) disposed between the second substrate (122) and the first interconnect structure (114); and						a semiconductor device ([14], “The second interconnect structure 124 is configured to electrically couple electrical components within the second semiconductive substrate 122”, Chen) disposed on the second substrate (122), wherein the semiconductor device is electrically coupled to the first TSV (168, Chen) by way of the first (114, Chen) and second interconnect structures (124, Chen), wherein the first TSV directly overlies the semiconductor device (Fig. 1A, Chen).
Re claim 15, Chen in view of Ikhlef teaches the IC of claim 9, wherein the first substrate and the first TSV respectively comprise a same material (“silicon”, [20], Chen; [27], Ikhlef).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikhlef et al. (2013/0168796) in view of Koester et al. (2011/0233785).
Re claim 16, Ikhlef teaches a method for forming an integrated circuit (IC) (Figs. 2-4), the method comprising:										forming a first through substrate via (TSV) (48) within a substrate (42), wherein the substrate (42) comprises a first doping type ([24], “N-doped”) and the first TSV (48) comprises a second doping type ([27], “…opposite doping types”) opposite the first doping type ([24], “N-doped”), wherein the first TSV (48) extends into a front-side surface (44) of the substrate (42).
Ikhlef does not explicitly teach performing a thinning process into a back-side surface of the substrate until the first TSV is reached, wherein the back-side surface is opposite the front-side surface.
Koester teaches a method for forming an integrated circuit (IC) (Figs. 13-20), the method comprising:	forming a first through substrate via (TSV) (24) within a substrate (2), and the first TSV (24) comprises a doping type ([71], “doped semiconductor material”), wherein the first TSV (24) extends into a front-side surface (Fig. 17) of the substrate (2). Koester further teaches performing a thinning process into a back-side surface of the substrate until the first TSV is reached ([74]), wherein the back-side surface is opposite the front-side surface ([74], Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Ikhlef as taught by Koester since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
				Allowable Subject Matter
Claims 4-6, 12, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, Lee teaches the semiconductor structure of claim 1, further comprising:												a second TSV (150, “right side”) disposed within the substrate, wherein the second TSV comprises a second doped region [50] extending from the top surface of the substrate to the bottom surface of the substrate, 							yet remains explicitly silent to wherein the first doped region comprises a first doping type and the second doped region comprises a second doping type opposite the first doping type.
Claim 5 is objected to for at least depending from objected claim 4.
Claim 6 is objected to for at least depending from objected claim 4.			Re claim 12, Chen in view of Ikhlef teaches the IC of claim 9, 			yet remains explicitly silent to further comprising: a second TSV disposed within the first substrate, wherein the second TSV comprises an inner region laterally surrounded by an outer region, wherein the inner region comprises the first doping type and the outer region comprises the second doping type.
Claim 13 is objected to for at least depending from objected claim 12.		Re claim 17, Ikhlef in view of Koester teaches the method of claim 16, further comprising: forming a second TSV (24, “right side”, Ikhlef) within the substrate such that the second TSV comprises an inner region (24) and an outer region (23) laterally surrounding the inner region (24), 								yet remains explicitly silent to wherein the inner region comprises the first doping type and the outer region comprises the second doping type.
Claim 18 is objected to for at least depending from objected claim 17.	
Claim 19 is objected to for at least depending from objected claim 17.
Claim 20 is objected to for at least depending from objected claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/18/22